Opinion issued September 14, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00105-CV
                            ———————————
                 STEPHEN MARCUM, M.D., P.A., Appellant
                                         V.
                         PHILLIP FLOWERS, Appellee


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-48927


                          MEMORANDUM OPINION

      Appellant, Stephen Marcum, M.D., P.A., filed a notice of appeal of the trial

court’s interlocutory order purportedly denying his motion to dismiss the health care

liability claim brought against him in the suit of appellee, Phillip Flowers, for
negligence. Appellant has now filed a motion to dismiss his appeal.1 See TEX. R.

APP. P. 42.1(a)(1).     Appellant’s motion includes a certificate of conference

representing that appellee is not opposed to the motion. See TEX. R. APP. P.

10.1(a)(5), 10.3. No other party has filed a notice of appeal, and no opinion has

issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.




                                                 Julie Countiss
                                                 Justice

Panel consists of Justices Goodman, Landau, and Countiss.




1
      On September 2, 2021, in accordance with Texas Rule of Appellate Procedure 42.3,
      the Clerk of the Court provided appellant with notice of the Court’s intention to
      dismiss his appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a). In response,
      appellant filed his motion to dismiss.

                                            2